Name: Commission Regulation (EEC) No 2256/86 of 17 July 1986 amending Regulation (EEC) No 625/78 as regards the date of taking-over of skimmed-milk powder bought in by intervention agencies
 Type: Regulation
 Subject Matter: distributive trades;  processed agricultural produce;  trade policy
 Date Published: nan

 18 . 7 . 86 Official Journal of the European Communities No L 196/41 COMMISSION REGULATION (EEC) No 2256/86 of 17 July 1986 amending Regulation (EEC) No 625/78 as regards the date of taking-over of skimmed-milk powder bought in by intervention agencies HAS ADOPTED THIS REGULATION : Article 1 Article 2 ( 1 ) of Regulation (EEC) No 625/78 is replaced by the following : ' 1 . The intervention agency shall fix the date on which the skimmed-milk powder enters the storage depot, which shall be within one month from the day, as referred to in Article 1 ( 1 ) (d), on which the offer to sell is received . For the purposes of this Regulation , the day of taking ­ over shall be the 60th day following the entry of the skimmed-milk powder into the storage depot desig ­ nated by the intervention agency.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1335/86 (2), and in particular Article 7 (5) thereof, Whereas the second subparagraph of Article 2 ( 1 ) of Commission Regulation (EEC) No 625/78 of 30 March 1978 on detailed rules of application for public storage of skimmed-milk powder (3), as last amended by Regulation (EEC) No 2248/86 (4), defines the day of taking-over as the day on which the skimmed-milk powder enters the storage depot designated by the intervention agency ; Whereas the market in skimmed-milk powder is currently in an abnormal situation, characterized by heavy demand and insufficient supply, while massive buying-in is taking place in a Member State ; whereas temporary measures should, accordingly, be adopted to discourage such buying-in by defining the day of taking-over as other than the day on which the skimmed-milk powder enters the storage depot designated by the intervention agency ; whereas, for this purpose, a period of 60 days and the application of the measure until 30 September 1986 should enable the desired result to be achieved ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 30 September 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 July 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (J) OJ No L 119, 8 . 5 . 1986, p. 19 . 0 OJ No L 84, 31 . 3 . 1978 , p. 19 . (4) See page 26 of this Official Journal .